DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/09/2021 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabbay (US 6099551 A).
Regarding claim 1, Gabbay discloses an end effector of a surgical stapling apparatus (1), the end effector comprising: an anvil buttress (11) having a proximal end portion including an integral strap (14/27, figs. 11-13); and an anvil assembly (6), the anvil assembly including an anvil body (7) having a proximal end portion and a distal end portion (figs. 4-6 and 17-19), the proximal end portion having a tissue stop (fig. 5 square block shown adjacent washer/O-ring 23 and 4) configured to prevent proximal tissue migration (capable of), the tissue stop including a strap lock (23), the strap lock configured to secure the strap of the anvil buttress to the anvil assembly to secure the anvil buttress to the anvil assembly (Gabbay discloses O-rings 23/24 can be used or as discussed the opening 27 will abut against the stop at square block and handle portion 4).
Regarding claim 10, Gabbay discloses the anvil buttress includes a pair of wings (23/24), the strap (14/27, figs. 11-13) extending between the pair of wings (As discussed Aranyi et al. also discloses the anchor S can be integral with the strap, [0066-0097], figs. 1-15).
Regarding claims 8 and 18, Gabbay discloses the anvil assembly includes a distal finger (10) configured to retain a distal end portion of the anvil buttress (figs. 4-6 and 17-19).
Regarding claims 9 and 19, Gabbay discloses the buttress defines a finger aperture (27/13) therethrough that is configured to receive the distal finger of the anvil assembly/first jaw member to secure the distal end portion of the anvil buttress to the anvil/first jaw member assembly (figs. 4-6 and 17-19).

Claim(s) 1, 6, 8-9, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (US 20020165563 A1).
Regarding claim 1, Grant discloses an end effector (35) of a surgical stapling apparatus (20), the end effector comprising: an anvil buttress (100) having a proximal end portion including an integral strap (proximal end portion); and an anvil assembly (90/40), the anvil assembly including an anvil body (40) having a proximal end portion and a distal end portion (figs. 6 -9), the proximal end portion having a tissue stop (93 and/or 94) configured to prevent proximal tissue migration (capable of), the tissue stop including a strap lock (93/94), the strap lock configured to secure the strap of the anvil buttress to the anvil assembly to secure the anvil buttress to the anvil assembly ([0046-0051], figs. 6-9).
Regarding claims 6 and 16, Grant discloses the strap lock (93/94), includes a proximally-extending retention tooth to retain the strap within the 
Regarding claims 8 and 18, Grant discloses the anvil assembly includes a distal finger (93/94) configured to retain a distal end portion of the anvil buttress ([0046-0051], figs. 6-9).
Regarding claims 9 and 19, Grant discloses the buttress defines a finger aperture (101) therethrough (figs. 7-8) that is configured to receive the distal finger of the anvil assembly/first jaw member to secure the distal end portion of the anvil buttress to the anvil/first jaw member assembly ([0046-0051], figs. 7-8).

Claim(s) 1-2, 10-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aranyi et al. (US 20130098968 A1).
Regarding claim 1, Aranyi et al. discloses an end effector (400) of a surgical stapling apparatus (100), the end effector comprising: an anvil buttress (B1/B2) having a proximal end portion including an integral strap (proximal and distal end portions have strap with indentions); and an anvil assembly (434, figs. 10-15), the anvil assembly including an anvil body having a proximal end portion and a distal end portion (figs. 10 and 15), the proximal end portion having a tissue stop (laterally extending portions 
Aranyi et al. states:  “anchor may comprise an integral part of the staple line reinforcement material, or may be formed from the same or a similar material and attached to the staple line reinforcement material. In particular, an anchor "S" is cinched around a proximal portion of surgical anvil buttress "B1" and each of the proximal pair of recesses 434d”  [0097]
Regarding claim 11, Aranyi et al. discloses an end effector (400) of a surgical stapling apparatus (100), the end effector comprising: a first jaw member (434) including a body having a proximal end portion, a distal end portion, and an outer side surface, the proximal end portion having a tissue stop (laterally extending portions 450/452 or side extending portion shown in fig. 15) and a strap lock (434d/435a/S2), the tissue stop extending outward from the outer side surface of the body (figs. 10 and 15); a second jaw member (432) coupled to the first jaw member to fasten tissue supported between the first and second jaw members; and a buttress (B1) 
Regarding claim 20, Aranyi et al. discloses surgical stapling system (100), comprising: a buttress (B1) having a proximal end portion including an integral strap (proximal and distal end portions have strap with indentions); a buttress loader (S1) supporting the buttress thereon; and an end effector (400) including: a first jaw member (434) including a body having a proximal end portion and a distal end portion, the proximal end portion having a tissue stop (laterally extending portions 450/452 or side extending portion shown in fig. 15) including a strap lock (434d/435a/S2), the first jaw member configured to engage the buttress loader to enable the buttress loader to mount the buttress on the first jaw member; and a second jaw member (432) coupled to the first jaw member, the first and second jaw members positioned to fasten tissue supported between the first and second jaw members when the buttress is mounted on the first jaw member ([0066-0097], figs. 1-15).
Regarding claims 2 and 12, Aranyi et al. discloses the tissue stop defines a buttress slot (435a) positioned to receive the proximal end portion of the anvil buttress therein (S2).
Regarding claim 10, Aranyi et al. discloses the anvil buttress includes a pair of wings (S1/S2), the strap extending between the pair of wings (As discussed Aranyi et al. also discloses the anchor S can be integral with the strap, [0066-0097], figs. 1-15).
Allowable Subject Matter
Claims 3-5, 7, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an end effector  of a surgical stapling apparatus comprising all the structural and functional limitations and further comprising a buttress having a strap at the proximal end, an anvil having a tissue stop and strap lock that defines a buttress slot positioned to receive a proximal end portion of the anvil buttress therein 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
	
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT F LONG/Primary Examiner, Art Unit 3731